

109 HR 267 RH: 2020 WHIP+ Reauthorization Ac
U.S. House of Representatives
2021-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 89117th CONGRESS1st SessionH. R. 267[Report No. 117–124]IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2021Mr. Thompson of California (for himself, Mr. Panetta, Ms. Lee of California, Mr. DeFazio, and Mr. Newhouse) introduced the following bill; which was referred to the Committee on AgricultureSeptember 20, 2021Additional sponsors: Mr. Carbajal, Mr. Harder of California, Mrs. Axne, Mr. Garamendi, Mr. Costa, Mr. Arrington, Mr. Higgins of Louisiana, Mr. Cuellar, Ms. Bonamici, Ms. Schrier, Ms. Eshoo, Mr. Huffman, Mr. Feenstra, Ms. DelBene, Mr. Blumenauer, Mrs. Hinson, Mr. Danny K. Davis of Illinois, Mr. O'Halleran, Mr. Schrader, Mr. DeSaulnier, Mr. Fitzpatrick, Ms. Sewell, Mr. Bost, Mrs. Bustos, Mr. Rogers of Alabama, Mr. Aderholt, Mrs. Miller-Meeks, Mr. Valadao, Mr. Moore of Utah, Mrs. Rodgers of Washington, Mr. LaHood, Mr. Rodney Davis of Illinois, Mr. Cole, Mr. Moore of Alabama, Mr. Palazzo, Mr. Kilmer, Mr. Rush, Mr. Rouzer, Ms. Spanberger, Ms. Salazar, Mr. Vicente Gonzalez of Texas, Mr. Amodei, Mr. Kelly of Mississippi, Ms. Craig, Mr. Carl, Mrs. Hayes, Mr. Johnson of South Dakota, Mr. Bera, Mrs. Napolitano, Mr. Lowenthal, Mr. Westerman, Ms. Strickland, Mr. Owens, Ms. Lofgren, Mr. Swalwell, Mr. LaMalfa, and Ms. BrownleySeptember 20, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on January 11, 2021A BILLTo extend the wildfire and hurricane indemnity program to cover certain crop losses in calendar year 2020, and for other purposes.1.Short titleThis Act may be cited as the 2020 WHIP+ Reauthorization Act.2.Disaster indemnity program(a)In generalExcept as otherwise provided in this section, with respect to the coverage period, the Secretary shall carry out—(1)a disaster indemnity program in the same manner as the WHIP+ program is carried out under subpart O of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section); (2)an on-farm storage loss program in the same manner as the program carried out under subpart P of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section); and(3)a milk loss program in the same manner as the program carried out under subpart Q of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section).(b)Covered lossesIn carrying out the programs under this section, the Secretary shall make payments to producers in accordance with subsection (c) for qualified losses of covered crops, including milk, that occurred during the coverage period. (c)Payments(1)In generalPayments to producers for qualified losses of covered crops, including milk, under the programs under this section shall be administered, except as provided in paragraph (2), in the same manner as payments under the relevant programs in subsection (a).(2)Exceptions(A)Direct payments requiredThe Secretary shall make payments under the programs under paragraphs (1), (2), and (3) of subsection (a) as direct payments to producers or processors, at the election of the processor.(B)Special rule for unharvested acresThe Secretary shall make payments under this section with respect to qualified losses of unharvested acres of a covered crop in the same manner as payments are made with respect to eligible crop losses under the noninsured crop assistance program under section 196 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7333).(C)Payment limitations(i)In generalExcept as provided in clauses (ii), (iii), (iv), and (v), the Secretary shall impose payment limitations consistent with section 760.1507 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section).(ii)Exception for specialty crops or high value cropsIn the case of specialty crops or high value crops, as determined by the Secretary, the Secretary shall impose payment limitations consistent with section 760.1507(a)(2) of title 7, Code of Federal Regulations (as in effect on January 1, 2019).(iii)Tax year basisIn applying the payment limitations under this subparagraph, the Secretary shall determine a person or legal entity’s average adjusted gross income and average adjusted gross farm income based on the 2017, 2018, and 2019 tax years.(iv)Annual renewalWith respect to the payment limitations described under this subparagraph, the Secretary shall apply separate payment limits for each of the years under the covered period.(v)Entity rulesWith respect to payments to a corporation, limited liability company, limited partnership, trust, or estate under this section, the Secretary shall—(I)determine average adjusted gross income and average adjusted gross farm income in accordance with clause (iii); and (II)apply rules in the same manner as subsections (d) and (e) of section 9.7 of title 7, Code of Federal Regulations.(D)Net indemnitiesIn calculating payments under the programs under paragraphs (1), (2), and (3) of subsection (a), the Secretary shall net out crop insurance indemnities, less any insurance premiums paid by the producer. (E)Payments to sugar and dairy processors(i)In generalAt the election of a processor eligible for a loan under section 156 of the Federal Agriculture Improvement and Reform Act of 1996 (7 U.S.C. 7272) or a cooperative processor of dairy, in lieu of payments to producers provided under a program described in subsection (a), the Secretary shall make payments to a processor to be paid to producer members, as determined by such processors under the same terms and conditions as payments made to processors pursuant to section 791(c) of title VII of division B of the Further Consolidated Appropriations Act, 2020 (Public Law 116–94). (ii)Non-electionNotwithstanding section 760.1503(j) of title 7 of the Code of Federal Regulations, in the event that a processor described in clause (i) does not elect to receive payments under such clause, the Secretary shall make direct payments to producers under a program described in subsection (a).(F)Block grantsThe Secretary may provide payments in the form of block grants to States and processors described in subparagraph (E).(d)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $8,500,000,000.(2)AdministrationThe Secretary may use not more than 1 percent of the funds appropriated pursuant to paragraph (1) to carry out the following:(A)Streamlining the application process.(B)Utilizing information technology to enable the electronic transfer of data used in such application process between the Risk Management Agency and the Farm Service Agency.(C)Activities that with respect to county office employees, reduce the workload of such employees in carrying out this section.(D)To the maximum extent practicable, providing the necessary information to, and assisting crop insurance agents with, providing application information on behalf of insured producers.(e)ExemptionNotwithstanding the Federal Funding Accountability and Transparency Act of 2006 (Public Law 109–282; 31 U.S.C. 6101 note), the requirements of parts 25 and 170 of title 2, Code of Federal Regulations (or successor regulations), shall not apply with respect to assistance received under this section. (f)DefinitionsIn this section:(1)Coverage periodIn this section, the term coverage period means, with respect to a covered crop, including milk, and a qualifying disaster event described in paragraph (6)(A)(i), calendar years 2020 and 2021.(2)Covered cropThe term covered crop means a crop, tree, bush, or vine described in section 760.1503 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section), including wine grapes, which shall include all insured acreage (regardless of whether such acreage is the initial acreage or not).(3)Milk loss programThe term milk loss program means the milk loss program under subpart Q of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section).(4)On-farm storage loss programThe term on-farm storage loss program means the on-farm storage loss program under subpart P of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section)(5)StateIn this section, the term State has the meaning given the term in section 1111(20) of the Agricultural Act of 2014.(6)Qualified lossThe term qualified loss—(A)with respect to a covered crop not described in subparagraph (B), the loss of such crop during the coverage period—(i)due to a qualifying disaster event described in the definition of qualifying disaster event in section 760.1802 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section);(ii)due to high winds, derechos, excessive heat, or freeze (including a polar vortex);(iii)due to a drought in—(I)a county the Secretary designated for drought; or(II)a county contiguous to a county described in subclause (I); or(iv)due to other disruptions (including power outages or curtailments) that are associated with the effects of a qualified disaster event under this section; and(B)with respect to smoke tainted wine grapes, the loss (including a quality loss) of such crop during the coverage period due to wildfire, as determined by the Secretary.(7)SecretaryThe term Secretary means the Secretary of Agriculture.(8)Whip+ programThe term WHIP+ program means the WHIP+ program under subpart O of part 760 of title 7, Code of Federal Regulations (as in effect on the date of the enactment of this section).September 20, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed